CAREN C. HARE, Petitioner, v. COMMISSIONER OF INTERNAL REVENUE, Respondent.Hare v. Comm'rDocket No. 13090-12United States Tax Court2013 U.S. Tax Ct. LEXIS 51; December 11, 2013, Decided*51 Caren C. Hare, Primary Petitioner, Pro se.For Commissioner of Internal Revenue, Respondent: Charles B. Burnett, Salt Lake City, UT.Diane L. Kroupa, Judge.Diane L. KroupaDECISIONPursuant to the agreement of the parties in this case, it isORDERED and DECIDED: That there is a deficiency in income tax due from the petitioner for the taxable year 2003 in the amount of $4,422.00;That there is an addition to tax due from the petitioner for the taxable year 2003 under the provisions of I.R.C. §6651 (a) (1) in the amount of $647.25; andThat there is a penalty due from the petitioner for the taxable year 2003 under the provisions of I.R.C. §6662(a) in the amount of $517.80.It is hereby stipulated that the Court may enter the foregoing decision in this case.It is further stipulated that interest will be assessed as provided by law on the deficiency, penalty, and addition to tax due from petitioner.It is further stipulated that, effective upon the entry of this decision by the Court, petitioner waives the restrictions contained in I.R.C. §6213(a) prohibiting assessment and collection of the deficiency, penalty, and addition to tax (plus statutory interest) until the decision of the Tax Court becomes final./s/ Diane L. KroupaJudgeEntered: DEC 11*52  2013